IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-75,987-04


                          EX PARTE REVAT RENE VARA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1061075-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to twenty-five years’ imprisonment. The First Court of Appeals affirmed

his conviction. Vara v. State, No. 01-07-00291-CR (Tex. App.—Houston [1st Dist.] Dec. 18, 2008)

(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance. The trial court made

findings of fact, concluded that trial counsel was ineffective, and recommended that we grant relief.
                                                                                                  2

       Relief is granted. The judgment in cause number 1061075 in the 208th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges in the indictment. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: 1/13/16
Do not publish